DETAILED ACTION
1. 	Claims 1-9 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements field on 12/02/2020 are in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	 Claims 1,4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu Chia-Yu (hereafter Wu), Taiwan  Patent Application No.: TW201334520A, published on 08/16/2013 in view of  Werner Williams (hereafter Werner), US Patent Application Publication No.: US 20020067464, published on 06/06/2002.
As to claim 1  Wu teaches A circuit, comprising: a memory configured to store a plurality of pixel data of at least one part of a first frame and a plurality of pixel data of at least one part of ( Fig. 1 illustrates a block diagram of a motion artifact reduction system that includes a processor 12, a random access memory (RAM) 14, a read only memory (ROM), the first frame being different from the second frame ([0038],  series of output image frames OFn,, OFn+1, and OFn+2 may be further processed and then stored and/or distributed as a final cinematic feature for presentation); and 
a processor coupled to the memory and configured to perform following steps (Fig.1 shows processor 12, connected with the random access memory (RAM) 14 and  the read only memory (ROM)): 
performing low-pass filtering on a first image and a second image, the first image being a part of the first frame and the second image being a part of the second frame ([0033], Wu  teaches a method of defocusing and/ or blurring data from subsequent input image frames IFm and IFm+1 by passing the data through a temporal low pass filter at the Nyquist rate).
calculating a first characteristic value of the first image and a second characteristic value of the second image ([0020], Kp represents the pixel value of the pixel P in the core block K, and RB1p and RB2p represent the pixel value of the pixel P in the first reference block RB1 and the second reference block RB2, respectively);
calculating a sum of absolute differences (SAD) between the first image and the second image (([0019]- [0020], the first amount of difference is the sum of absolute difference Sum of Absolute Difference, SAD) of the pixel values corresponding to the positions in the core block K and the first reference block RB1)
calculating a difference between the first characteristic value and the second characteristic value (([0019]- [0020], the second amount of difference is the sum of the absolute difference values of the pixel values corresponding to the positions in the core block K and the second reference block RB2);
([0021], this embodiment calculates the ratio and difference between the first difference amount and the second difference amount of the core block for each core block, if the ratio is greater than or equal to the first preset value and the difference is greater than or If it is equal to the second preset value, it is determined that the corresponding core block is a reliable core block. Blending the difference and the SAD to generate a blended result corresponds to comparing the ratio of the first difference amount and the second difference with the threshold); and
estimating a motion vector between the first image and the second image according to the blended result ([0022],  the regional motion vector of each reliable core block (that is, the amount of difference between the reliable core block and the most similar block in the search area) is used to estimate the global motion vector of the current image);
However, it is noted that Wu does not   specifically teach “performing low-pass filtering on a first image and a second image, the first image being a part of the first frame and the second image being a part of the second frame”
On the other hand in the same field of endeavor method and system for reducing motion artifacts of Werner teaches performing low-pass filtering on a first image and a second image, the first image being a part of the first frame and the second image being a part of the second frame ([0033], Werner teaches a method of defocusing and/ or blurring data from subsequent input image frames IFm and IFm+1 by passing the data through a temporal low pass filter at the Nyquist rate); 
In addition to Wu, Werner  also teaches A circuit, comprising: a memory configured to store a plurality of pixel data of at least one part of a first frame and a plurality of pixel data of at least one part of a second frame ( Fig. 1 illustrates a block diagram of a motion artifact reduction system that includes a processor 12, a random access memory (RAM) 14, a read only memory (ROM), the first frame being different from the second frame ([0038],  series of output image frames OFn,, OFn+1, and OFn+2 may be further processed and then stored and/or distributed as a final cinematic feature for presentation); and 
a processor coupled to the memory and configured to perform following steps (Fig.1 shows processor 12, connected with the random access memory (RAM) 14 and  the read only memory (ROM).  The motion artifact reduction system includes programs that may be stored in RAM 14, ROM 16, or disk drives 22 and may be executed by processor 12):
Wu  and Werner  are combinable because both are directed to  video image processing (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temporal low pass filter at the Nyquist rate taught by Werner into Wu.  
The suggestion/motivation for doing so would have been to allow user of  Wu to defocus and/ or blurring data  from subsequent input image frames, thus enhance the image by providing a shallow depth of field that is pleasing to the eye by blurring the image. Specifically it is known that image blurring helps user to keep the key subject of the image to be in focus and other elements which are not required to be in focus to be blurred.
Claim 4 is rejected the same as claim 1 except claim 4 is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 4.
Claim 7 is rejected the same as claim 1 except claim 7 is directed to a system claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 7.
     
6.	Claims 2,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, TW201334520A, in view of  Werner, US 20020067464, further in view of Doida; Shigeru (hereafter Doida), US Patent Application Publication No.: US 20100027661 A1, published on February 4, 2010. 
Werner teaches the limitation of claim 1, but fails to teach the limitation of claim 2.
On the other hand in the same field of endeavor an imaging apparatus which can properly evaluate local motion vectors of Doida teaches the processor further performs following steps to calculate the first characteristic value and the second characteristic value: 
calculating a plurality of first horizontal edges of the first image; calculating a plurality of first vertical edges of the first image; calculating a plurality of second horizontal edges of the second image
calculating a plurality of second vertical edges of the second image([0053], [0044] FIG. 3 step S3,  as shown in step S3, each of two edge images is divided into plural blocks R1, R2, . . . ., and each edge image is divided into six parts in the vertical direction and four parts in the horizontal direction (into 24 blocks) a vertical edge component and a horizontal edge component); 
 adding up the first horizontal edges and the first vertical edges to generate the first characteristic value; adding up the second horizontal edges and the second vertical edges to generate the second characteristic value ([0053] For example, where the edge image is made of two components, that is, a vertical edge component and a horizontal edge component, the sum of the absolute values of the two components is calculated and can be employed as an evaluated value Bi. The reliability of the local motion vector V can be regarded as higher as the evaluated value Bi increases. Another calculation method can be used as long as it can produce an evaluated value indicating an edge amount of the block Ri);).
Modified Wu and Doida are combinable because both are directed to video image processing (Abstracts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of motion vector analysis  by adding 
The suggestion/motivation for doing so would have been to allow user of Wu to improve the reliability of the local motion vector based on the sum of the absolute values of the vertical edge component and a horizontal edge component. 
Claim 5 is rejected the same as claim 2 except claim 5 is directed to a method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 5.
Claim 8 is rejected the same as claim 2 except claim 8 is directed to a system claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 8.

Allowable Subject Matter
7.	Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding claims 3, 6 and 9 no prior art is found to anticipate or render the flowing limitation obvious:
 	“calculating a first average pixel value of the first image; adding up differences between the first average pixel value and pixel values of each pixel in the first frame to generate the first characteristic value; calculating a second average pixel value of the second image; and adding up differences between the second average pixel value and pixel values of each pixel in the second frame to generate the second characteristic value.”



Some of  the prior arts made recorded but not used in the rejection
1.	Toyokura et al., “Motion vector detecting circuit”, US 6320906 B1 disclosed:
FIG. 10 shows two prospective reference blocks Y.sub.0 (i, j) and Y.sub.1 (i, j) each comprising 16.times.16 pixels in the motion vector search range SR in the reference image. The second prospective reference block Y1 (i, j) is shifted from the first prospective reference block Y0 (i, j) in the rightward direction by one pixel. In FIG. 10, each of reference numerals 61, 62, 63, 64, 65 and 66 denotes a pixel column (differential column) comprising 8 pixels. In this case, four sub blocks Y0 (0, j), Y (1, j), Y0 (2, j) and Y0 (3, j) are assumed to have average pixel values of Y.sub.0a (0), Y0a (1), Y.sub.0a (2) and Y.sub.0a (3), respectively, and other four sub blocks Y1 (0, j), Y1 (1, j), Y.sub.1 (2, j) and Y.sub.1 (3, j) are assumed to have average pixel values of Y1a (0), Y1a (1), Y1a (2) and Y.sub.1a (3), respectively. According to this invention, the average value Y.sub.1a (0) is obtained by subtracting 1/8 of the average value of the pixel column 61 from the average value Y0a (0) and adding 1/8 of the average value of the pixel column 62 to the result of the subtraction. The average value Y1a (1) is obtained by subtracting 1/8 of the average value of the pixel column 62 from the average value Y0a (1) and adding 1/8 of the average value of the pixel column 63 to the result of the subtraction (Col.5 lines 39-50)

2. Park et al., “”IMAGE DISPLAY APPARATUS AND METHOD FOR CORRECTION CHROMA WRINKLE”, US 20090034859 A1, disclosed: 
The detecting unit may further comprise a comparison unit which compares the DCT energies computed at the computation unit with a predetermined reference energy, compares the motion vectors of the blocks with a first and a second predetermined reference motion vectors, compare quantization coefficients of the blocks with a first and a second predetermined quantization coefficients, and compare the differences of average pixel sums of the even fields and the odd fields with a predetermined reference pixel difference, and the correction unit, according to the result of comparison at the comparison unit, may adjust the pixel sums of the eve fields close to the first average of pixel sums of the even fields computed 

3.  Wang et al.,  “VIDEO CODING METHOD, VIDEO DECODING METHOD, VIDEO CODING APPARATUS, AND VIDEO DECODING APPARATUS”, US 20180131960 A1, disclosed:
The video coding method according to claim 9, wherein obtaining motion vector precision of the current picture according to the current picture further comprises: obtaining a reference parameter, wherein the reference parameter comprises one of texture complexity of the current picture, texture complexity of the coded picture set, or inter-picture noise of the coded picture set, or comprises inter-picture noise of the coded picture set and one of texture complexity of the current picture or texture complexity of the coded picture set; when the reference parameter comprises the texture complexity of the current picture, the obtaining a reference parameter comprises: obtaining a pixel value of each pixel in the current picture, and computing an average value of quadratic sums of differences between pixel values of pixels and pixel values of adjacent pixels thereof in the current picture, and using the average value as the texture complexity of the current picture; or when the reference parameter comprises the texture complexity of the coded picture set, obtaining a reference parameter comprises: obtaining a pixel value of each pixel in each coded picture in the coded picture set, computing an average value of quadratic sums of differences between pixel values of pixels and pixel values of adjacent pixels thereof in the coded picture, and using the average value as texture complexity of the coded picture, and using a weighted average value of texture complexity of all coding pictures in the coded picture set as the texture complexity of the coded picture set (see claim 10) 
 


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699